EXHIBIT 5.1 Our File No. 56807-0037 Date July 15, 2011 URANERZ ENERGY CORPORATION 1701 East “E” Street PO Box 50850 Casper, Wyoming USA 82605-0850 Attention: Mr. Glenn Catchpole, President and CEO Dear Sirs/Mesdames: Re: Uranerz Energy Corporation We have acted as special counsel to Uranerz Energy Corporation, a Nevada corporation (the“Company”), in connection with the preparation of a registration statement on Form S-8 (the“Registration Statement”) to be filed with the Securities and Exchange Commission (the “SEC”) pursuant to the United States Securities Act of 1933, as amended (the “Act”).The Registration Statement relates to the registration of an additional 20,000,000 shares (the “Shares”) of the Company’s common stock, $0.001 par value (the “Common Stock”) reserved for issuance with respect to the exercise of stock options that have been granted or may be granted pursuant to and in accordance with the Company’s non-qualified 2005 Stock Option Plan, as amended (the “Plan”). This opinion letter is furnished to you at your request to enable you to fulfill the requirements of Item601(b)(5) of RegulationS-K in connection with filing of the Registration Statement. Documents Reviewed In rendering the opinions set forth below, we have reviewed the following documents: ● the Registration Statement and the exhibits thereto, ● the Plan, inclusive of all amendments to the Plan, ● the Company’s Amended and Restated Articles of Incorporation as filed with the Nevada Secretary of State on July 8, 2009 (as amended and restated, the “Articles of Incorporation”), ● the Company’s Amended and Restated Bylaws (as amended and restated, the “Bylaws”), ● a Certificate of Existence with Status in Good Standing issued by the Nevada Secretary of State dated July 15, 2011, ● certain records of the Company’s corporate proceedings as reflected in its minute books, including resolutions of the shareholders and the directors of the Company with respect to the Plan, and ● other documents as we have deemed relevant. July 15, 2011
